﻿51.	I should like at the outset of this statement to join those who have preceded me in congratulating you from this rostrum on the occasion of your election as President of the twenty-eighth session of the General Assembly and to reaffirm our confidence in your ability to fulfil the duties of your high office by virtue of your long experience in the international arena and your distinguished qualities of astuteness and high competence. I should not fail to reiterate on this occasion our appreciation for, and satisfaction with, the important part taken by your distinguished predecessor, Mr. Trepczynski, in guiding the deliberations of the previous session.
52.	I should also like to express our welcome to the new Members who have joined the ranks of the Organization, thus bringing it closer to being a truly international Organization. The principle of the universality of this Organization is one that Iraq has constantly striven to achieve. It gives me pleasure to extend a special welcome to the German Democratic Republic, h which Iraq has the closest ties of friendship and co-operation. We are confident that the presence of that State within the United Nations will contribute in an effective manner to the strengthening of international security and international co-operation. We also are ready to establish the best relations in all fields with the Commonwealth of the Bahamas.
53.	It also gives me pleasure to declare here Iraq's welcome for the independence of Guinea-Bissau. We fully support the Government of Guinea-Bissau and look forward to their representatives occupying their seats in this Organization as soon as possible.
54.	The convening of the twenty-eighth session of the General Assembly provides the international community with an important opportunity to review the international developments that have taken place during the past year and the effects of those developments on the policies of the States Members of the Organization. Iraq, following closely and with interest the developments on the international scene, avails itself of this opportunity, which is characteristic of the United Nations, to present its views on the most important of them.
55.	The past year was marked by two outstanding events which, in spite of the differences between them, together constitute two complementary steps towards the fulfilment of the desire of the peoples of the world to establish an international community where peace reigns and where the principles of justice and freedom are realized.
56.	The first event was the increase in further steps towards closer ties and co-operation among the great Powers and the establishment of the foundation of new relationships that would decrease international tension and the dangers of a nuclear war. The people of Iraq, who share the expectations of the peoples of the third world in achieving a just peace, welcomes these developments and calls upon the international Organization to play its part and to participate fully in furthering and strengthening this vital development, making international participation a firm base for a new international order.
57.	The second event was the convening of the Fourth Conference of Heads of State or Government of Non- Aligned Countries in Algiers, where for the first time in the history of the non-aligned movement the great majority of the States Members of the United Nations were represented. The non-aligned movement has played an important and effective role in lessening international tension, in advocating the policy of peaceful coexistence, and in reaffirming the right of peoples to participate in the establishment of an international order governed by the principles of justice, freedom and peace, as President Ahmed Hassan Al-Bakr of Iraq has confirmed on numerous occasions. It is for that reason that the convening of the Algiers Conference at this particular juncture was of special significance for the assessment of the non-aligned movement and for outlining its direction within the new international developments. The Conference proved yet again the importance and effectiveness of the non-aligned movement and the part it will play within the United Nations and outside it in the maintenance of international security and in safeguarding the rights of the developing countries of the third world. Under the leadership of the Arab Baath Socialist Party, the policy of non-alignment constitutes a basic principle in the foreign policy of the Republic of Iraq. Having had the honour of participating in the Algiers Conference, Iraq would like to express its pleasure at the important results of the Conference and to confirm its determination to work diligently to implement the decisions taken in Algiers.
58.	If the positive trends in international relations arouse feelings of optimism for the future, there are also negative developments and chronic problems that still threaten international security with great dangers. These problems call for firm and urgent measures to prevent a further deterioration of the situation. Perhaps the recent events that took place in Chile are the clearest demonstration of such a tragic deterioration. The words uttered last year before this Assembly [2096th meeting] by the constitutionally elected President of Chile, the late Mr. Salvador Allende, are still alive in our memories. Mr. Allende was describing the plight of many areas of the world when he warned of the dangers of the conspiracies hatched by the forces of colonialism and international monopolies against the freedom of peoples and their independence.
59.	In Asia, in spite of the world's glad expectations aroused by the reaching of a peace agreement to end the singularly inhuman war waged by the United States of America against the struggling people of Viet-Nam, we find that the agreement, which was regarded as the beginning of the end of American military intervention in South-East Asia, did not in fact stop the bloodshed in that area, but rather became itself the target of continuous manoeuvres attempting to impose the Saigon regime on the people of South Viet-Nam.
60.	In spite of the great victories achieved by the people of Cambodia under the leadership of the Government of National Union, the United States of America continues to prolong the war at the expense of the legitimate interests of the Cambodian people, thereby threatening international peace and security. On this occasion we would like to state our belief that it is the duty of the United Nations, in conformity with its Charter, to see that the true representatives of the Cambodian people are given the opportunity to occupy their seats in this Organization.
61.	As for developments in Korea, Iraq has welcomed all the measures taken to enable the Korean people to achieve unity and to banish the American forces of occupation from its territory. Iraq also believes that the duty of the United Nations to put an end to mockery of having its flag hoisted over the barracks of the American forces of occupation, forces which have brought nothing but misery and suffering to whichever land they have trodden in Asia.
62.	In the African continent, which has been subjected to the worst kinds of colonialism and exploitation, the Governments of the white minority regimes in South Africa and Rhodesia continue to practise their abhorrent racist policies against the peoples of those lands, in defiance of the denunciation and revulsion of the whole world, as embodied in the resolutions of the United Nations. The Portuguese forces of occupation, whose detestable practices are daily being exposed, persist in defying the United Nations and denying the peoples their right to self- determination. Iraq expresses without reservation its full support for the struggle of the African peoples striving towards freedom and independence and the preservation of their natural wealth, and calls upon the international Organization to exert all its efforts to assist their just struggle.
63.	The sufferings of the peoples of Asia, Africa and Latin America recur most glaringly in the Arab region, an area beset by problems and dangers threatening at any moment an explosion that will confront the world with unimaginable consequences. The continuation of this abnormal state of affairs in the region faces the whole of the international community with a fateful trial, and arouses, doubt and scepticism about all the positive achievements in the field of international relations.
64.	Twenty-six years have elapsed since the Zionists launched their aggression against the people of Palestine; seven years have passed since the Zionists attacked three States Members of this international Organization and have continued to occupy parts of their territories. In spite of the fact that the United Nations was and still is a responsible party in the present crisis, it has not achieved any progress towards the elimination of aggression and the implementation of the principles of the Charter in the area. I regret to say that what has taken place is the exact opposite. The dispersion of the people of Palestine, the denial of their legitimate rights in their homeland, continues to be the policy declared and enforced by Israel; a policy that has taken all the dimensions of a campaign of genocide against the exiled people. The air-raids on the refugee camps, the massacre of children, women and the aged, the murder of the Palestinian leaders according to a programme of terrorism, and the continuation of systematic violence and ejection in the occupied territories, are the Zionist policies which violate all the fundamentals of justice and the principles of the Charter of the United Nations.
65.	In the occupied territories Israel persists in its programme of settler-colonialism by daily establishing new paramilitary settlements in Gaza, Sinai, the Golan Heights and on the occupied bank of the Jordan. The Judaization of Jerusalem, the defacement of that city's historical landmarks, which are part of the heritage of the whole of mankind, continue unabated and undeterred.
66.	Israel is no longer abashed or concerned over the exposure of its plans and policies. This indifference is best shown in the election platform adopted by the ruling Israeli Labour Party concerning the colonization of the occupied territories, a policy which was described by a member of that Party as "creeping annexation". Furthermore, Israel's repeated aggressions against Syria and Lebanon have become almost daily occurrences, and the matter has gone even further than what has come to be expected of Israeli aggression and lawlessness. Israel has assumed for itself the role of an international policeman in the area, attacking the neighbouring States and abducting its people to try them before Israeli courts, for no crimes committed within Israel and in contravention of all the norms of international law. The Israeli Air Force has been entrusted with a new task, namely, the hijacking or shooting down of civilian airliners and killing their innocent passengers. These crimes, which are prohibited by all international codes, make us pause to inquire, how was it possible that such acts could be committed with such impunity?
67.	It is absurd to say that the international community, with the great moral authority at its disposal and the adequate means of deterrence granted to it by the Charter, is yet incapable of putting an end to Israel's crimes. Nor can Israel's arrogance, aggression, its contempt for the United Nations, its resolutions and its Charter, be interpreted as the mere intransigence of a small State which behaves like an international outlaw.
68.	To understand this behaviour we have to face an unpalatable fact of international life: Israel is not the only culprit, but a major Power is engaged in practising annexation by proxy. That Power is the United States of America. The arms with which Israel fights are the arms of the United States, the military expertise which Israel deploys in its aggressions is the expertise of the United States, and the funds with which new settlements are implanted on Arab lands are the funds of the United States. And, last but not least, the protective voice which paralyzes the Security Council so that it may not punish Israel, is the veto of the United States. No wonder that this kind of morality in foreign policy has insidiously crept into the very fabric of United States political life to the abhorrence and bewilderment of the people of the United States.
69.	Our Arab nation, and most people of the world, are now fully aware of the nature and the objectives of the aggression launched by the Zionists against the Arab people. Our ancient nation, inspired by its history, confident in the future of its struggle, will never submit to any aggressor or accept surrender.
70.	Our struggle will be long and arduous; but our cause is just and noble, and it rightly enjoys the support of the peoples of the world. The termination of the Zionist occupation of the Arab lands, and the restoration of the right of self-determination to the people of Palestine in its homeland, will soon become a living reality. The Arab nation, burdened with the struggle to attain a goal which is of the essence of the purposes of the Charter, realizes full well that the international community, too, has its own share of responsibility in that struggle, and awaits expectantly the moment when that community shall rise to the challenge of fulfilling its responsibilities in the matter.
71.	There is another crisis whose developments and consequences are bound to affect the future of security in our area, and international security as well. I am referring here to the policy of Iran in the Arabian Gulf region. Recent statements emanating from the highest sources in Iran indicate their inclination to resort to the use of force and to interfere in the internal affairs of the States in the area, on the assumption that Iran will play the role of the great and "protecting" Power in the Arabian Gulf. The ominous implications of those statements are confirmed by Iran's embarkation upon huge armament programmes which cannot be justified on the grounds that they are needed for defensive purposes. Iraq's concern in regard to these developments is fully justified by the sad recent history of Iraqi-Iranian and Arab-Iranian relations. Late in 1971 Iran forcefully occupied three Arab islands and, prior to that, in contravention of the Charter, declared its unilateral abrogation of the Iraqi-Iranian Boundary Treaty, signed at Teheran on 4 July 1937.
72.	The Foreign Minister of Iran mentioned in his statement before this Assembly on 25 September that Iran's efforts to normalize relations with Iraq had not succeeded. He also claimed that Iran had repeatedly offered to resolve its problems with Iraq in accordance with accepted norms of international law and practice of States, with due regard to the principles of equity and mutual rights and the interests of both parties.
73.	I regret to say that the basis of the problems between Iraq and Iran is Iran's violation of those very norms of international law in accordance with which the Foreign Minister of Iran claims that he wishes to solve these problems. The boundaries in Shatt-al-Arab are established on the basis of an existing treaty which should be the first instrument to be implemented in order to resolve any problems concerning those boundaries. Perhaps the Foreign Minister of Iran has forgotten that the foremost rule of international law and the one which is due the highest respect is the principle of the sanctity of treaties, pacta sunt servanda. Iran claims that it can abrogate the Boundary Treaty unilaterally; this claim reveals the extent of Iran's respect for the norms of international law. The very nature of boundary treaties, as confirmed in article 62, paragraph 2 (a) and in article 65 of the Vienna Convention on the Law of Treaties,  refutes all the claims put forth by Iran to justify its abrogation of the said Treaty.
74.	Iraq has repeatedly offered Iran recourse to the International Court of Justice to find out whether Iran had the right to terminate the boundary Treaty. This offer demonstrates our respect for the norms of international law. We expect a positive response from our neighbour Iran if it truly cares about international law and its principles, justice and mutual interests.
75.	The considerations which command the special attention of the international community where safeguarding the principles of the Charter in the Middle East is concerned, should have yet another important consideration added to them, namely, the fact that the region contains the major deposits of energy resources in the world.
76.	This important fact calls for an objective attitude on the part of all those who are interested in ascertaining that the energy resources shall continue to flow from the producing countries to the consumer States. For decades international monopolies have greedily bled the developing countries of their natural resources regardless of the legitimate interests of the producing countries. The growth of national awareness, however, and closer co-operation among the developing countries have impelled the majority of the countries producing energy resources — Iraq being foremost among them — to assert their sovereignty over their natural resources, the better to serve the objectives of their national development.
77.	The increasing demand for energy throughout the world cannot be met by hysterical cries from imperialist sources aimed at imposing their will upon the oil-producing countries. Iraq, itself an oil-producing country, believes that the orderly flow of energy resources demands the establishment of objective relationships between the producing and the consumer State. These relationships must be based on the principles of equality, respect for national aspirations, sovereignty and the inherent right of nations to control their natural resources. We hope it is realized that threats of the use of force and publicized desert-war manoeuvres are the surest way of bringing about a disruption of the flow of oil.
78.	In its twenty-eighth year the United Nations can claim many accomplishments that time does not permit me to recount. The peoples of the United Nations and the founding fathers of the Charter envisaged a role for the Organization in keeping peace and security which we have so far failed to attain. Iraq, however, is not despondent nor disdainful. Our faith in the spirit of man, his unrequited quest for justice, liberty and for a world in which, irrespective of colour, race or creed, humanity can join hands in marching towards a better future, is our ideal of the United Nations. That is why we are here.